FILED
                            NOT FOR PUBLICATION                             SEP 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JULIETTE MARIE McSHANE,                          No. 13-35116

               Petitioner - Appellant,           D.C. No. 3:08-cv-01443-MO

  v.
                                                 MEMORANDUM*
HEIDI R. STEWARD, Superintendent,
Coffee Creek Correctional Facility

               Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                          Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Oregon state prisoner Juliette Marie McShane appeals from the district

court’s judgment denying her 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a habeas corpus petition, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011),

and we affirm.

      McShane contends that her trial counsel was constitutionally deficient in

failing to advise her that the charge of attempted aggravated murder required the

state to prove that she personally and intentionally attempted to kill the victim.

She further contends that, had trial counsel so advised her, she would have

proceeded to a jury trial rather than enter into her plea agreement. The record

reflects that trial counsel advised McShane that the state would have to prove that

she intended to kill the victim. Accordingly, the state court’s conclusion that

counsel was not constitutionally deficient was neither contrary to, nor an

unreasonable application of, Strickland v. Washington, 466 U.S. 668 (1984). See

28 U.S.C. § 2254(d)(1); Harrington v. Richter, 131 S. Ct. 770, 788 (2011) (“When

§ 2254(d) applies, the question . . . is whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.”).

      AFFIRMED.




                                           2                                    13-35116